Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN202021034784, filed on 08/13/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” and are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "image capturing means" in claim 1, 2, 4, 7, 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout (US Patent 10180572), and further in view of A. Cartas, P. Radeva and M. Dimiccoli, "Activities of Daily Living Monitoring via a Wearable Camera: Toward Real-World Applications," in IEEE Access, vol. 8, pp. 77344-77363, 2020.
Regarding claim 1, Osterhout discloses an augmented reality based system for real-time monitoring of user activities through egocentric vision, the augmented reality based system comprising (col 127, lines 5-15: The modular design of the system allows the devices to be effectively deployed to the individual, squad or company while retaining the ability to interoperate with any fielded computer. The tactical glasses system incorporates real-time dissemination of data. With the onboard computer interface the operator can view, upload or compare data in real time): 
a pair of eyewear comprising an egocentric image capturing means (Fig 1: eyepiece and fig 10: image view from eyepiece);  a processor in communication with the egocentric image capturing means (col 37, lines 14-25: In an embodiment, the digital signal processor (DSP) may be programmed and/or configured to receive video feed information and configure the video feed to drive whatever type of image source is being used with the optical display 210. The DSP may include a bus or other communication mechanism for communicating information, and an internal processor coupled with the bus for processing the information); and a memory coupled with the processor, wherein the processor is configured to execute programmed instructions stored in the memory, the programmed instructions comprising instructions for (col 37, lines 24-33: the DSP may include a memory, such as a random access memory (RAM) or other dynamic storage device (e.g., dynamic RAM (DRAM), static RAM (SRAM), and synchronous DRAM (SDRAM)), coupled to the bus for storing information and instructions to be executed); the useful activity recognition profile comprising a set of targeted activities to be monitored for the user (Col 160, lines 52-60: For instance, a soldier may perform the same tasks in generally the same physical manner every Monday morning, and the machine-learning facility may establish a learned routine that it provides to the soldier on subsequent Monday mornings, such as a reminder to clean certain equipment, fill out certain forms, play certain music, meet with certain people, and the like.); deriving one or more insights to the user in real-time based upon the analysis and the category of the one or more targeted activities of the user by the artificial intelligence engine (Col 101, lines 15-23: The information imparted may include repair manuals and the like, but may also include a full range of audio-visual information, i.e., the eyepiece screen may display to the technician or mechanic a video of how to perform a particular task at the same time the person is attempting to perform the task.). 
Osterhout fails to disclose capturing, in a real-time, a plurality of activities of a user via the egocentric image capturing means in order to generate an activity profile of the user; analyzing each of the set of targeted activities based upon a plurality of predefined factors to categorize each of the set of targeted activities into a category of a plurality of predefined categories using an artificial intelligence engine. 
In a similar field of endeavor of activity recognition through an egocentric camera, Cartas teaches capturing, in a real-time, a plurality of activities of a user via the egocentric image capturing means in order to generate an activity profile of the user (The selected categories for the dataset are general activities from five different egocentric groups [1], as seen on Table 2. Table 2: 35 activity categories and FIGURE 2. Sampled pictures captured by a wearable photo-camera during a day. Each row depicts images from a different person annotated with their corresponding activity and time); processing the activity profile of the user in a real-time using a trained neural network in order to derive a useful activity recognition profile of the user (Our baseline considers two classification approaches for visual lifelogs: still images and image sequence based approaches. The first scenario consists in determining the activity a person is doing from a single frame; whereas the second scenario takes as input images from a full-day sequence that typically covers several daily activities. We selected two still image classification methods as a baseline. The first is a convolutional neural network (CNN) that serves as a backbone for the rest of the algorithms. Specifically, we used ResNet-50 as backbone network.), analyzing each of the set of targeted activities based upon a plurality of predefined factors to categorize each of the set of targeted activities into a category of a plurality of predefined categories using an artificial intelligence engine (Fig 2: categorizing different activities with the time of day and Table 2: a set of predefined categories used for the photos/videos on camera). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to combine Osterhout’s disclosure with Cartas’ teaching to create a classification of human activities and identify those activities in real-time use smart glasses to monitor the health and wellbeing of people using the device and to set assessments/insights for real-world scenarios such as the medical field and construction sites. 
	Regarding claim 2, Osterhout does not disclose wherein the egocentric image capturing means comprises an egocentric camera configured for capturing a plurality of image frames associated to the line of sight of the user. 
In a similar field of endeavor of activity recognition through an egocentric camera, Cartas teaches wherein the egocentric image capturing means comprises an egocentric camera configured for capturing a plurality of image frames associated to the line of sight of the user (Fig 2: Sampled pictures captured by a wearable photo-camera during a day. Each row depicts images from a different person annotated with their corresponding activity and time and fig 6: IGURE 6. Examples of people performing the same activity from different domain datasets. Below each image is its corresponding dataset, egocentric camera type, and body wearing location). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to combine Osterhout’s disclosure with Cartas’ teaching to add a camera to glasses that take images and videos of their line of sight so that activities may be classified and recognized. 
Regarding claim 3, Osterhout does not disclose wherein the trained neural network is an informativeness convolution neural network; wherein the said informativeness convolution neural network is pre-trained on a plurality of image frames of the activities that are to be identified.
In a similar field of endeavor of activity recognition through an egocentric camera, Cartas teaches the trained neural network is an informativeness convolution neural network (The best algorithm achieved an 80.12% of accuracy and was the CNN+LSTM trained in a sliding windowfashion); wherein the said informativeness convolution neural network is pre-trained on a plurality of image frames of the activities that are to be identified (Table 2: list of categories pretrained for activity recognition. AND In real-world applications, a system pretrained on a large scale dataset is typically used on new visual unseen lifelogs during training, belonging to previously unknown users. The images composing these lifelogs might have been recorded from different cameras than the one used to capture the training dataset. For instance, Fig. 6 shows egocentric images of different people washing the dishes in their houses captured with three different wearable cameras. Besides the visual variability of tap and sinks in different kitchens, one can notice the contrast of fields of view and the angle distortion produced by different lenses.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to combine Osterhout’s disclosure with Cartas’ teaching to create a set of pretrained recognized activities so that a camera will be able to recognize the activity being looked at in real-time. 
Regarding claim 6, Osterhout discloses wherein the insights are derived from one or more sensors, a visualization library, an intelligent search engine capable of extracting information from internal in real-time, or combinations thereof (Col 100, lines 57-65: As noted above, a user may call upon the augmented reality eyepiece to retrieve information. This information may already be stored in a memory of the eyepiece, but may instead be located remotely, such as a database accessible over the Internet or perhaps via an intranet which is accessible only to employees of a particular company or organization); wherein the insights derived are rendered to the user on a display of the augmented reality system (Col 101, lines 15-23: The information imparted may include repair manuals and the like, but may also include a full range of audio-visual information, i.e., the eyepiece screen may display to the technician or mechanic a video of how to perform a particular task at the same time the person is attempting to perform the task).
Claim(s) 4, 5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout (US Patent 10180572), in view of A. Cartas, P. Radeva and M. Dimiccoli, "Activities of Daily Living Monitoring via a Wearable Camera: Toward Real-World Applications," in IEEE Access, vol. 8, pp. 77344-77363, 2020, and further in view of Nguyen TH, Nebel JC, Florez-Revuelta F. Recognition of Activities of Daily Living with Egocentric Vision: A Review. Sensors (Basel). 2016 Jan 7.
Regarding claim 4, Osterhout discloses one or more sensor values captured from one or more sensors in communication with the processor (Col 120 lines 65-67 col 121, lines 1-08: the camera output may be transmitted to the eyepiece for presentation to the soldier. The device may accommodate a plurality of other sensors, such as described herein, including an accelerometer, compass, ambient light, proximity, barometric and temperature sensors, and the like, depending on requirements); identifying presence of at least one anomaly corresponding to the user (Col 147 lines 54-60: When the eyepiece senses movement, the soldier may be instantly alerted as well as guided to the location, range, identity, and the like, of the motion. In this way, the soldier may be able to react to avoid personal danger, to target fire to the located movement, and the like); and notifying presence of the at least one anomaly to the user and one or more emergency contacts (Col 147 lines 59-65:  alert the post to potential danger). 
Osterhout fails to disclose wherein the trained neural network is configured for: analyzing an egocentric feed received from the egocentric image capturing means; segregating a plurality of frames from the egocentric feed; determining a plurality of useful frames from the plurality of frames based upon training data of the trained neural network.
In a similar field of endeavor of activity recognition through an egocentric camera, Cartas teaches wherein the trained neural network is configured for: analyzing an egocentric feed received from the egocentric image capturing means (Fig 2 and fig 6: Neural network classifies the activity and adds the time it took place); segregating a plurality of frames from the egocentric feed (Fig 2: a plurality of images that are segregated); determining a plurality of useful frames from the plurality of frames based upon training data of the trained neural network (The correct activity boundaries in a lifelog sequence are important because the temporal context of between frames provides more information in the case of occlusions from single frames. For instance, in a cycling sequence a frame might not show the bicycle steering wheel and could be classified as walking outside. We used the batch-based annotation tool introduced in [60]. Finally, each recognizable face of people not directly involved in the data collection was manually blurred. Lifelong frames are frames from a continuous video feed from the time a person turns the camera on. The activities can be recognized more accurately with multiple frame matching rather than single frame matching). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to combine Osterhout’s disclosure with Cartas’ teaching to use a number of sensors in combination with a neural network in order be able to accurately classify and compare an activity based on the lifelong activity frames taken overtime. 
Osterhout and Cartas do not disclose deriving the useful activity recognition profile of the user based upon the plurality of useful frames. 
In a similar field of endeavor of activity recognition through an egocentric camera, Nguyen teaches deriving the useful activity recognition profile of the user based upon the plurality of useful frames (In this work, only information about which objects should be involved was used. For example, making coffee requires the presence of coffee and a cup. This work focused on activities in indoor environments, such as a kitchen or an office. They achieved high activity recognition of more than 80% on their dataset consisting of 16 activities involving 33 objects with significant background clutter.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to combine Osterhout and Cartas’ disclosure with Nguyen’s teaching by recognizing an activity through multiple frames to be able to have better activity recognition of a combined head pose, hand gestures and object classification. 
Regarding claim 5, Osterhout discloses in combination with the one or more sensor values captured from the one or more sensors (Col 120 lines 65-67 col 121, lines 1-08: the camera output may be transmitted to the eyepiece for presentation to the soldier. The device may accommodate a plurality of other sensors, such as described herein, including an accelerometer, compass, ambient light, proximity, barometric and temperature sensors, and the like, depending on requirements. Sensors are used to detect hand gestures, location and line of sight detection.). 
Osterhout does not disclose, wherein the plurality of predefined factors at least include one or more of surroundings, time of the day, color and texture of one or more objects in consideration, and one or more sensor values.
In a similar field of endeavor of activity recognition through an egocentric camera, Cartas teaches wherein the artificial intelligence engine is configured for analyzing the plurality of useful frames received from the trained neural network (This split is focused on separating complete days of images (or full-day sequences) from users, rather than separating users. A full-day sequence is composed of several images with different activity labels from one user. The objective of this test split is to separate full-day sequences from the training that maintains a similar category distribution as the whole dataset and thus being representative of what it is intended to learn. We measure the similarity between category distributions using the Bhattacharyya distance) wherein the plurality of predefined factors at least include one or more of surroundings, time of the day, color and texture of one or more objects in consideration, and one or more sensor values (fig 2: color image with description and time of day). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to combine Osterhout’s disclosure with Cartas’ teaching by recognizing an activity through multiple frames to be able to have better activity recognition of a combined head pose, hand gestures and object classification. 
Osterhout and Cartas do not disclose in order to analyze the one or more targeted activities based upon the plurality of predefined factors to categorize each of the set of activities. 
In a similar field of endeavor of activity recognition through an egocentric camera, Nguyen teaches in order to analyze the one or more targeted activities based upon the plurality of predefined factors to categorize each of the set of activities (Fathi et al. proposed a graph-based approach to represent activities of daily living by actions, objects, hands and interactions between them. Manipulated objects are investigated to recognize activities performed in a kitchen. They used features that capture the information about objects and hands, namely frequency, optical flow, locations, poses, the relative location among objects, the left/right hand relative location relationship and the hand to hand relationship.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to combine Osterhout and Cartas’ disclosure with Nguyen’s teaching by recognizing an activity through multiple frames to be able to have better activity recognition of a combined head pose, location of environment, hand gestures and object classification. 
Regarding claim 10, Osterhout discloses wherein the insights are derived from one or more sensors, a visualization library, an intelligent search engine capable of extracting information from internal in real-time, or combinations thereof (Col 100, lines 57-65: As noted above, a user may call upon the augmented reality eyepiece to retrieve information. This information may already be stored in a memory of the eyepiece, but may instead be located remotely, such as a database accessible over the Internet or perhaps via an intranet which is accessible only to employees of a particular company or organization); wherein the insights derived are rendered to the user on a display of the augmented reality system (Col 101, lines 15-23: The information imparted may include repair manuals and the like, but may also include a full range of audio-visual information, i.e., the eyepiece screen may display to the technician or mechanic a video of how to perform a particular task at the same time the person is attempting to perform the task).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210341991, US 10185147, US 20210341991, X. Ren and M. Philipose, "Egocentric .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMED A NASHER/               Examiner, Art Unit 2666                                                                                                                                                                                         
/EMILY C TERRELL/               Supervisory Patent Examiner, Art Unit 2666